Citation Nr: 0201221	
Decision Date: 02/06/02    Archive Date: 02/11/02

DOCKET NO.  00-20 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of incisional hernia repair resulting from gall bladder 
surgery, to include entitlement to a temporary total rating 
under 38 C.F.R. § 4.30 for a period of post-surgical 
convalescence.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel
INTRODUCTION

The veteran had a period of active duty training (ACDUTRA) 
from February 8, 1962 to August 7, 1962 and had active 
service from May 1963 to May 1966.

This appeal arises from the March 2000 rating decision from 
the Department of Veterans Affairs (VA) Columbia, South 
Carolina Regional Office (RO).  In a decision of October 
1999, the Board of Veterans' Appeals (Board) granted benefits 
under the provisions of 38 U.S.C.A. § 1151 for residuals of 
an incisional hernia repair.  These benefits are paid as if 
the disorder is service connected.  By March 2000 rating 
action, the RO assigned a 20 percent rating, effective from 
February 14, 1992, the date of the claim for the benefit.  
The veteran disagreed with the rating assigned.

Pursuant to the veteran's request a hearing was held at the 
RO before a local hearing officer in July 2001.  A transcript 
of the hearing is in the file.

It is noted that in his original claim in February 1992, the 
veteran requested that he be granted a temporary total rating 
for a period of convalescence for the time period after his 
surgery at a VA facility for incisional hernia repair.  This 
was not specifically addressed by the RO as part of the 
rating appealed.  However, given the veteran's claims and 
contentions and the evidence in the claims file, this issue 
will be addressed as part of the decision below.  In view of 
the grant explained below, it is concluded this issue is 
properly addressed, without prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Fenderson v. West, 
12 Vet. App. 119 (1999).

Additionally, the veteran reported in his February 1992 
original claim for service connection under 38 U.S.C.A. § 
1151 that he was unable to work.  It appears this was part of 
his claim for temporary total rating for convalescence as 
noted above, which is addressed in the decision below.  If, 
however, the veteran is interested in filing a claim for 
entitlement to benefits based on individual unemployability 
(TDIU), he should raise this issue with the RO with 
specificity.  Further, there is some discussion of additional 
herniation or damage to the abdominal muscles due to the 
surgery.  Benefits have only been awarded for the incisional 
hernia at issue herein.  If there is additional pathology for 
which benefits are sought, a claim should be filed with the 
RO.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the issue of entitlement to a 
rating in excess of 20 percent for residuals of incisional 
hernia repair resulting from gall bladder surgery and for 
entitlement to a temporary total rating under 38 C.F.R. 
§ 4.30 for a period of convalescence has been obtained by the 
RO.

2.  The manifestations of the veteran's residuals of 
incisional hernia repair resulting from gall bladder surgery 
include pain with limitation of motion on examination and 
complaints of pain by the veteran and of some interference 
with employment.  Examination shows no incisional hernia and 
that the veteran wears a supportive belt which helps.  There 
is no clinical showing of symptomatology that would 
demonstrate a large hernia not well supported by a belt under 
ordinary conditions.

3.  There is no medical evidence of a tender scar at the scar 
site.

4.  The veteran had a period of convalescence due to surgery 
related to the residuals of incisional hernia repair for more 
than a period of one month, specifically from January 23, 
1992 to March 25, 1992.  The effective date of service 
connection for the residuals of incisional hernia repair 
resulting from gall bladder surgery is February 14, 1992.



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
20 percent for residuals of incisional hernia repair 
resulting from gall bladder surgery have not been met.  38 
U.S.C.A. §§ 1151, 1155, 5103A (West 1991 and Supp. 2001); 66 
Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326); 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.20, 4.27, 4.114, 4.118, 
Diagnostic Codes 7339, 7803, 7804 (2001).

2. The requirements for a temporary total evaluation based on 
convalescence related to residuals of incisional hernia 
repair resulting from gall bladder surgery for the period 
from February 14, 1992 to March 25, 1992, have been met.  38 
U.S.C.A. §§ 1151, 1155, 5103A (West 1991 and Supp. 2001); 66 
Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326); 38 C.F.R. § 
4.30 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

VA treatment records included in the claims file include that 
in September 1990, the veteran was seen for elective 
cholecystectomy.  His history included that he had an onset 
of epigastric discomfort in November 1989; testing revealed 
gallstones with duodenitis and a cholecystectomy was 
recommended.

In January 1991, the veteran was seen status post 
cholecystectomy.  He had complaints of vague non specific 
abdominal pain of the left upper quadrant, nausea, and 
excessive flatulence throughout the post operative course.  
On examination, there was a well-healed right upper quadrant 
incision.  The assessment included status post 
cholecystectomy without complications and anxiety disorder.

In July 1991, the veteran was seen with complaints of pain in 
the right side of the abdomen.  It was indicated that there 
was a small hernia at the end of his cholecystectomy 
incision.

In January 1992, the veteran was seen for repair of 
incisional hernia.  His history included that he was status 
post cholecystectomy for symptomatic cholelithiasis in 
September 1990, who now had a bulge in his abdomen at the 
incision site.  A skin incision was made over the already 
existing incision from the veteran's previous 
cholecystectomy.  Near the more lateral inferior aspect of 
the incision, an elliptical incision was made to remove the 
already coexisting scar.  The hernia was larger than what was 
clinically evident and the original skin incision was 
advanced.  There was no true evidence of a hernia sac and 
thus there was no removal of the sac.  Dermis and 
subcutaneous tissue was dissected, freed, and removed from 
the operative field.  Once the closure of the wound was 
completed, there was still evidence of a small hernia at the 
more superficial medical aspect of the wound.  A Marlex mesh 
was used to prevent any further herniation.  Upon discharge 
the veteran had restrictions of no lifting over 5 pounds for 
6 to 8 weeks and no driving for 2 weeks.  He was in the 
hospital from January 23, 1992 to January 29, 1992.

VA treatment records from February 1992 include that the 
veteran was status post repair of incisional hernia.  The 
abdomen was soft and nondistended.  The impression included 
that the veteran was doing well.  He was currently disabled 
from his work which included heavy lifting.  He was expected 
to return to work March 25, 1992.  It was noted that the 
veteran was considered unable to work from January 23, 1992 
to March 25, 1992.  A treatment record from March 6, 1992 
includes that there were no complaints and no recurrent 
hernia.  The wound was healed.  It was indicated that the 
veteran could return to work.

On a VA examination in February 2000, the veteran reported 
that since surgery where the mesh was inserted, he had 
straining type symptoms from his right upper quadrant 
extending into his umbilicus.  He had difficulty using his 
right upper extremity secondary to his abdominal discomfort.  
He was to the point where he could not even use his hand for 
recreational activity.  On examination, there was a 10 
centimeter oblique scar going across his right upper quadrant 
area.  The incision was well healed.  There was no tenderness 
to palpation along the scar itself, however, he had diffuse 
tenderness to palpation along his abdomen and tenderness with 
percussion.  He had limited 5 degrees of rotation to the left 
and 10 degrees of rotation to the right secondary to the 
strain sensation in the abdomen area.  The impression 
included status post right open cholecystectomy now with 
limited abdominal support.  He was currently using a corset 
brace which was giving him some secondary support; however he 
still had quite a bit of discomfort around the abdomen.  It 
was indicated that he seemed to have scar and/or muscle 
damage around the external and internal obliques around the 
abdomen, which was interfering with his activities.  

Received were notations from the veteran's private providers 
from December 1999, that includes that the veteran had 
chronic upper abdominal pain secondary to chronic surgical 
changes and hard labor might aggravate his pain.  In April 
2000, it was indicated that the veteran could do light work 
beginning in January 2000, although the reason is not 
indicated.  Finally, a record from January 2001 includes that 
the veteran was limited in his daily activities and work 
capabilities due to his umbilical and incisional hernia.  (As 
otherwise noted herein, benefits for an umbilical hernia have 
not been specifically sought or granted.)

By rating action of March 2000, benefits for residuals of 
incisional hernia repair resulting from gall bladder surgery 
was granted under 38 U.S.C.A. § 1151, with an evaluation of 
20 percent assigned, effective February 14, 1992, the date 
the veteran filed the original claim.

A VA treatment record from August 2000 includes that it was 
the first visit for the veteran since June 1997.  He asked 
about getting an abdominal binder like he had in the past.  
He complained of right upper quadrant abdominal pain that was 
sharp at times.  He reported that he had been being treated 
by a private provider but that the doctor told him he could 
not do anything else for his pain.  He had abdominal wall 
herniation related to prior surgery, initially for gall 
bladder.  On examination of the abdomen, it was soft with 
abdominal wall hernia without acute tenderness or 
discoloration.  The assessments included abdominal wall 
hernia.  (Again, this is not currently subject to an award of 
benefits as if service connected.)

A VA examination from February 2001 includes a notation that 
the claims file was not reviewed.  A complete history, 
however, was provided.  The veteran's history included that 
he had a cholecystectomy at a VA medical center in September 
1990, apparently it was complicated by infection.  A year 
later, he was operated on again because of adhesions and a 
plastic mesh was put in place.  He reported that the region 
of the previous surgery bulged on lifting and that it was 
painful all of the time and was worse with twisting and 
pulling.  He had not had any bowel obstruction.  On 
examination of the abdomen there were good bowel sounds.  The 
abdomen was soft and mildly diffusely tender.  There was a 28 
centimeter well healed oblique right upper quadrant abdominal 
scar.  No actual incisional hernia was identified.  There was 
some minimal bulging of the right rectus abdominis muscle 
upon sitting up.  The diagnoses included right upper quadrant 
abdominal pain post operatively.  No actual incisional hernia 
was identified.  

On a private treatment record from February 2001, the veteran 
reported that he had an open cholecystectomy in 1990 at a VA 
hospital.  Following his surgery, he developed a wound 
infection and as a result of this developed a right upper 
abdominal hernia.  He went for repair of this subsequently.  
At that time, he was told that mesh was implanted and he was 
told he should not do any straining or heavy lifting.  Today 
there was a generalized bulge to the entire right abdomen 
from the rib cage to the umbilical area.  There was an 
obvious enlarged umbilicus with an incarcerated umbilical 
hernia which was tender to the touch.  The abdominal 
examination showed the veteran to be wearing an abdominal 
binder which on removal showed the bulging of the right 
abdominal wall.  There was no palpable defect.  Skin incision 
was well healed and there was a right subcostal incision 
extending across the midline.  The inguinal areas were free 
of herniation.  A CT scan showed low density lesions in the 
right kidney with no additional abdominal or pelvic 
pathology.  A second provider reviewed the studies and found 
that there was no evidence of rectus muscle in the right 
abdomen from the level of the umbilicus to the right lower 
rib margin.  Based on what the veteran related, it was 
suspected the infection resulted in wide spread destruction 
of the muscle in the area causing his initial hernia 
following which he underwent bridging of the defect probably 
with prosthetic mesh.  There was no herniation through or 
around the mesh and the entire right abdomen from the right 
lower rib cage to the level of the umbilicus represented a 
reconstructed abdominal wall.  This area did not need surgery 
and would not be improved by further surgery.  He did have an 
incarcerated umbilical hernia.

At the RO hearing in July 2001, the veteran testified that it 
was painful to lift anything and walking, opening heavy 
doors, and walking up steps also caused pain.  It was a sharp 
stabbing pain with a stabbing or pulling sensation.  He was 
unable to bend over and would have to get on his knees to 
pick up something from the floor.  He reported that the 
hernia was sensitive to the touch and that the scar was 
sensitive.  He wore a support belt which helped some.  He had 
pain while working and would miss some work because of it, 
although not very often.  He had to change the type of work 
he had to do.  The pain had been since the surgery and was 
the same degree of impairment.  He reported that he had 
supplied all the treatment records that he was able to get.  

II.  Analysis

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims held that there 
is a distinction between an original rating and a claim for 
an increased rating.  The Court also held that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."), is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as 
"staged" ratings.  As this issue involves a rating assigned 
in connection with a grant of service connection, the Board 
will follow the mandates of the Fenderson case in 
adjudicating this claim.

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the claims for a rating in excess of 20 percent for residuals 
of incisional hernia repair resulting from gall bladder 
surgery and for entitlement to a temporary total rating under 
38 C.F.R. § 4.30 for a period of post-surgical convalescence.  
Thus, no further assistance to the veteran is required to 
comply with the duty to assist him as to these issues.  See 
38 U.S.C.A. § 5103A (West Supp. 2001).  In this regard there 
has been notice as to information needed, examinations have 
been provided, and there has been a rating decision and a 
statement of the case sent to the veteran.  There is no 
indication that there is additional information on file that 
would lead to a different outcome in this claim.  All 
pertinent notice has been provided in the documents sent to 
the veteran.  See also 66 Fed. Reg. 45,620-32 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326).  These regulations provide no additional duties, 
are not more favorable to the veteran than the statute, and 
are satisfied as all appropriate notice and development has 
otherwise been accomplished as discussed elsewhere.  The 
appellant and his representative through letters and 
statements of the case with supplements thereto, have been 
notified as to evidence and information necessary to 
substantiate the claims.  There is no evidence that there are 
additional records that could be obtained, nor is there 
evidence that the claim would be substantiated by the 
administration of another examination.  38 U.S.C.A. § 5103A; 
66 Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).

Additionally, it is noted that at the February 2001 VA 
examination the claims file was not reviewed.  However, in 
this case there is no showing that the examination report 
provides a substantially different picture of the veteran's 
disability than the evidence in the treatment records.  
Therefore, there is no need to provide a new examination for 
this reason.

Further, in treatment records of record, the veteran 
indicated he had been treated in the past by private 
providers and the VA treatment record from August 2000 
indicates that the veteran was seen at the VA for treatment 
prior to 1997; although it is unknown for what disabilities 
the veteran was treated.  While these records have not been 
obtained, the veteran reported at the July 2001 RO hearing 
that he had submitted all records he was able to for the 
disability at issue and was not able to obtain any additional 
records.  There is further no showing that any treatment 
records regarding the disability at issue would contain any 
information regarding the status of any incisional hernia 
different from evidence in the claims file, including the VA 
examinations and treatment records of record that provide 
full and complete accounts of the veteran's disability and 
are sufficient to adjudicate the veteran's claim.  Therefore, 
no useful purpose would be gained in remanding this case for 
these treatment records.  There is no reasonable basis for a 
change in the outcome if these records are obtained.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The veteran's residuals of incisional hernia repair resulting 
from gall bladder surgery is rated by analogy under 
Diagnostic Code (DC) 7399-7339.  (A hyphenated code is used 
when a rating under one diagnostic code requires use an 
additional diagnostic code to identify the basis for the 
evaluations assigned.  See, e.g., 38 C.F.R. §§ 4.20, 4.27 
(2001)).  Under diagnostic Code 7339, a 20 percent evaluation 
is warranted for small ventral hernia, postoperative, not 
well supported by belt under ordinary conditions, or healed 
ventral hernia or post operative wounds with weakening of 
abdominal wall and indication for a supporting belt.  A 40 
percent evaluation is warranted for large, hernia, ventral, 
not well supported by belt under ordinary conditions.  A 100 
percent evaluation is warranted for massive hernia, ventral, 
persistent, severe diastasis of recti muscle or extensive 
diffuse destruction or weakening of muscular and fascial 
support of the abdominal wall so as to be inoperable.  
38 C.F.R. § 4.114.    

The evidence in this case shows that the veteran has pain of 
the abdominal area, causing limitation of motion.  On 
examination, there is no clinical evidence of an incisional 
hernia, for which the veteran is service connected.  There is 
evidence of an umbilical hernia, however, there is no showing 
that this is part of the service connected disability.  The 
veteran wears a supportive belt, which is shown to be of at 
least some help.  Therefore, the evidence does not show that 
the criteria for a rating in excess of 20 percent for 
residuals of incisional hernia repair resulting from gall 
bladder surgery have been met as there is no showing of large 
hernia not well support by belt under ordinary conditions.  
The symptomatology of the veteran's disability more nearly 
approximates the 20 percent evaluation than the higher 
evaluation.  The veteran indicated that his current condition 
as testified to at the July 2001 RO hearing and on VA 
examination and in private treatment records has been the 
same since his surgery, therefore there is no showing that 
staged ratings would apply in this case (other than the grant 
of the temporary total rating).  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

While the veteran has complaints of pain and some 
interference with employment due to his service connected 
residuals of incisional hernia repair resulting from gall 
bladder surgery there is no clinical showing of 
symptomatology including time loss from work or additional 
treatment records as would be required for a higher rating.  
Any such symptomatology is again taken into consideration in 
the 20 percent evaluation currently assigned.  In sum, the 
preponderance of the evidence clearly establishes that the 
symptoms do not meet the criteria for an increased rating.  

Further, the Court has held that a service-connected 
disability may be assigned separate disability ratings under 
more than one diagnostic code, as long as none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of the other 
conditions.  See Esteban v. Brown, 6 Vet. App. 259, 261-262 
(1994).  However, in this case, there is no evidence that the 
veteran's scar related to the service connected incisional 
hernia as described on VA examinations in February 2000 and 
February 2001 is poorly nourished with repeated ulceration or 
tender and painful on objective demonstration.  While the 
veteran related at the July 2001 that there was tenderness in 
the area of the scar, on clinical examinations, no tenderness 
has been shown.  Therefore, there is no showing that a 
compensable rating is warranted for the scar related to the 
service connected disability.  See Esteban; 38 C.F.R. § 
4.118, Diagnostic Codes 7803, 7804 (2001). 

In summary, it is the conclusion of the Board that there is 
no symptomatology related to the residuals of incisional 
hernia repair resulting from gall bladder surgery, that would 
provide for a higher rating and as such, the higher rating is 
not assigned.  The evidence is not so evenly balanced as to 
give rise to a reasonable doubt.  38 C.F.R. § 3.102.  It is 
noted that there may be additional herniation which is not 
shown to be related to the incisional hernia residuals for 
which service connection has been granted.

Additionally, pursuant to 38 C.F.R. § 4.30, a total 
disability (100%) rating for convalescence "will be assigned 
without regard to other provisions of the rating schedule" 
when treatment for a service-connected disability results in 
(1) surgery necessitating at least one month of 
convalescence; (2) surgery with severe postoperative 
residuals including "therapeutic immobilization of one major 
joint or more"; or (3) immobilization by cast, without 
surgery, of one major joint or more.  In such cases, the 
total disability rating will be effective from the date of 
hospital admission or outpatient treatment and continuing for 
a period of one, two, or three months from the first day of 
the month following such hospital discharge or outpatient 
release.  The termination of these ratings will not be 
subject to 38 C.F.R. § 3.105(e).  Importantly, under the 
provisions of 38 C.F.R. § 4.30, a temporary total rating may 
only be granted based on treatment of a service-connected 
disability.  Id.

In this case, the treatment records show that the veteran was 
considered disabled from the time of his operation on his 
hernia, which has been service connected as of February 14, 
1992, under 38 U.S.C.A. § 1151, the date of which was 
considered to be January 23, 1992, until sometime in March 
1992.  While treatment records in February 1992 note that the 
veteran was considered to be disabled from January 23, 1992 
until March 25, 1992; a subsequent record from March 6, 1992 
shows that the wound had healed and that the veteran could 
return to work.  Since he is paid for the month, the Board 
will assign the March 25, 1992 date as the end date.  It is 
noted that this is consistent with contentions advanced by 
the veteran.  Further, while the veteran was noted to be 
disabled from January 23, 1992, the effective date for the 
temporary total rating will be February 14, 1992, as the 
veteran was not considered to be service connected for the 
hernia disability prior to that date and as such, a temporary 
total rating could not be assigned as a matter of law prior 
to February 14, 1992.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (in cases where the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law).  To the extent that the veteran wants a different 
effective date, he is informed that he can file that claim 
with the RO.  Additionally, the veteran is informed that the 
termination of this total rating is not subject to § 3.105(e) 
regarding reduction in evaluation of a service-connected 
disability.  A temporary total rating under 38 C.F.R. § 4.30 
will be followed by appropriate schedular evaluations.  
38 C.F.R. § 4.30 (2001).


ORDER

Entitlement to a rating in excess of 20 percent for residuals 
of incisional hernia repair resulting from gall bladder 
surgery is denied.

Entitlement to a temporary total rating for the period from 
February 14, 1992 to March 25, 1992 under the provisions of 
38 C.F.R. § 4.30 based on convalescence related to the 
residuals of incisional hernia repair resulting from gall 
bladder surgery is granted subject to the law and regulations 
pertaining to the payment of monetary benefits. 


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

